Citation Nr: 0709963	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1945.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted the veteran an increased evaluation 
of 30 percent for psychoneurosis, anxiety state, effective 
July 18, 2002, the date of the increased rating claim.  In an 
October 2004 supplemental statement of the case (SSOC), the 
veteran's psychiatric disorder was recharacterized as PTSD.

In April 2003 the veteran and his wife provided oral 
testimony before a Decision Review Officer at the RO.  A 
transcript of their testimony has been associated with the 
claims file.

This case was previously before the Board in March 2004, 
whereupon it was remanded to the RO for further development 
and consideration.  This additional development occurred via 
the Appeals Management Center (AMC) in Washington, DC, and 
the AMC issued the October 2004 SSOC before returning the 
case to the Board.

The Board then issued a decision in January 2005, denying the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD, and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  His attorney and VA's 
Office of General Counsel - representing the Secretary of 
VA, filed a joint motion requesting that the Court vacate the 
Board's decision and remand the case for readjudication in 
compliance with directives specified.  The Court issued an 
order in April 2006, granting the joint motion and since has 
returned the case to the Board.

In May 2004, the veteran withdrew a previous request to 
provide oral testimony before a travel Veterans Law Judge 
sitting at the RO.  38 C.F.R. § 20.702(d) (2006).


FINDING OF FACT

The veteran's PTSD is manifested by subjective complaints of 
irritability, nightmares, anxiety with panic attacks multiple 
times a day, short and long term memory loss, flashbacks, 
intrusive thoughts, insomnia, feelings of anger and sorrow, 
withdrawal, isolation and depression, not shown by objective 
clinical evidence to be productive of occupational and social 
impairment comparable to more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a June 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating for his service-
connected disability at issue.  The letter also informed him 
of his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claim.  

The June 2004 letter failed to discuss the law pertaining to 
the assignment of an effective date in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claim for an increased disability 
evaluation, no effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
his testimony at a hearing before a Decision Review Officer 
of the RO.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for an increased disability 
evaluation.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  The veteran's PTSD is 
presently evaluated as 30-percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

Analysis

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is most consistent with the 
currently assigned 30 percent rating, and that a higher 
evaluation is not warranted.  

A report of private psychosocial assessment, dated in May 
2006, noted the veteran had subjective complaints of 
difficulty concentrating, difficulty completing tasks in a 
timely manner, generalized anxiety with panic attacks 
multiple times a day, short and long term memory loss, 
flashbacks, intrusive thoughts, insomnia, overwhelming 
feelings of anger and sorrow, withdrawal, isolation and bouts 
of severe depression, when the diagnosis was PTSD.  A Global 
Assessment of Functioning Score of 43 was assigned by the 
licensed psychologist, E.M.T., Ph.D., CRC.

The objective clinical evidence of record does not show that 
the veteran has difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  Indeed, he has maintained long term marital 
relationships of 35 years with his first wife, and more than 
20 years with his current wife.  He expresses a loving 
relationship with his children, except for their lack of 
acceptance of his second wife.  His VA examination reports 
indicate he is correctly oriented (to time, person, place, 
situation, etc.) and cooperative, with good eye contact and 
grooming.  In addition, there is no objective clinical 
evidence of delusions, suicidal or homicidal ideation, or 
hallucinations.  While the Board acknowledges that the 
veteran and his wife testified, and that the veteran 
complained, of visual hallucinations and panic attacks 
multiple times a day, due to his PTSD, further questioning, 
including at the RO hearing, demonstrated that the appellant 
and his wife were referring to the veteran's nightmares and 
his irritability related to occasional episodes of 
forgetfulness, respectively.  

There also is no persuasive evidence of obsessive-compulsive 
behavior, phobias, or poor impulse control.  Nor is there any 
evidence of any psychomotor retardation, inappropriate 
behavior, or abnormal involuntary movement.  Likewise, his 
speech is coherent and relevant and there is no evidence of 
an impaired thought process or psychosis.  While a 
constricted to flat affect was noted on VA outpatient 
assessment in March 2003, records also show he is able to 
participate in many activities of daily living - despite his 
irritability, depression, flashbacks and nightmares, which 
are already contemplated by the currently assigned 30 percent 
evaluation.  Furthermore, the veteran denies having any 
regular psychiatric treatment or use of psychotropic 
medication for his PTSD.

Additionally, the veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-
connected PTSD was 75 and 65, respectively, at his September 
2002 and July 2004 VA examinations, and 61 on VA outpatient 
assessment in March 2003.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  And according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a score of 61 to 70 is 
indicative of some mild symptoms, such as a depressed mood 
and mild insomnia, or some difficulty in social or 
occupational functioning, but generally with some meaningful 
interpersonal relationships.  GAF scores of 71 to 80 indicate 
transient symptoms, which are expected reactions to 
psychosocial stressors or no more than slight impairment in 
social or occupational functioning.  See also 
38 C.F.R. § 4.130 and Richard v. Brown, 9 Vet. App. 266, 267 
(1996).   Although the veteran's private psychosocial 
assessment in May 2006 found that the veteran had a GAF score 
of 43, which is indicative of serious impairment in social, 
occupational, or school functioning, this GAF score is 
inconsistent with the scores assessed at the veteran's VA 
examinations and at other VA psychiatric evaluations, which 
showed that the veteran's psychosocial problems were no more 
than mild.  The Board acknowledges that a GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this 
regard, the VA examiners' clinical findings are nevertheless 
more probative in making this important determination, as 
these findings more accurately portray the relevant, 
objective symptoms of the veteran's service-connected PTSD.  
See 38 C.F.R. §§ 4.2, 4.6.  So there is no justification for 
increasing the ratings for the veteran's PTSD on the basis of 
his GAF scores; they are commensurate with his current 
rating.  See 38 C.F.R. § 4.7.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his PTSD has 
caused marked interference with his employment (beyond that 
contemplated by his 30 percent schedular rating) or that his 
PTSD necessitated frequent periods of hospitalization such 
that application of the regular schedular rating standards is 
rendered impracticable.  In fact, veteran testified that his 
difficulties with his employment as a realtor were due to 
difficulties related to the hearing aids prescribed for his 
hearing loss, and not his PTSD, as alleged by the May 2006 
private psychosocial assessment.  As such, the Board finds 
that this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
30 percent for PTSD.  Accordingly, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a disability rating higher than 30 percent for 
PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


